The judges being equally divided on the question whether the judgment should be reversed, the judgment is affirmed solely because of such division, which renders any opinion by the court impossible.
The plaintiff sued the defendant in an action at law in the Hudson County Circuit Court, had a verdict and recovered judgment thereon, and defendant appealed to this court. *Page 648 
The judgment under review herein is affirmed by an equally divided court, which renders any opinion by the court impossible.
For affirmance — PARKER, MINTURN, KALISCH, BLACK, LLOYD, VAN BUSKIRK, HETFIELD, DEAR, JJ. 8.
For reversal — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, KATZENBACH, CAMPBELL, WHITE, McGLENNON, KAYS, JJ. 8.